PER CURIAM.
Eric Frazier appeals the denial of his motion to correct illegal sentence. His motion alleged numerous sentencing errors, one of which entitled him to relief under Rule 3.800(a), Florida Rules of Criminal Procedure.
The sentencing guidelines scoresheet shows on its face that two convictions for which Frazier was being sentenced as an habitual felony offender were" improperly scored as “additional offenses.” § 775.084(4)(e), Fla. Stat. (1993); Eaddy v. State, 626 So.2d 291 (Fla. 4th DCA 1993); Ricardo v. State, 608 So.2d 93 (Fla. 2d DCA 1992). We reverse the denial of the motion on this point only and remand for resentencing based on a corrected score-sheet.
We affirm the denial of relief on the remaining claims. Since they allege sentencing errors that cannot be resolved on the face of the record, they were not proper subjects for a rule 3.800(a) motion. Af-firmance is without prejudice to raise these claims in a properly sworn post-conviction motion pursuant to Rule 3.850, within the time remaining under that rule.
GUNTHER, SHAHOOD and HAZOURI, JJ., concur.